Citation Nr: 1041303	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  07-31 073A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant had active service in the United States Air 
Force from June 1955 to July 1975.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 2007 
rating decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

In August 2010, a Travel Board hearing was held at the RO before 
the undersigned Acting Veterans Law Judge.  A transcript is in 
the claims file.

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and that 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the appellant has current 
bilateral hearing loss which is due to events in active service, 
and sensorineural hearing loss as an organic disease of the 
nervous system is not shown to have been manifested to a 
compensable degree within one year after the appellant's 
separation from service in July 1975.

2.  The evidentiary record raises a reasonable doubt as to 
whether the appellant's tinnitus had its onset during active 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Giving the benefit of the doubt to the Veteran, tinnitus was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to service connection 
for bilateral hearing loss and for tinnitus.  He maintains that 
the etiology of both of these conditions is rooted in his 
experiences during his active military service, and in particular 
to his exposure to acoustic trauma from aircraft and other 
military noise.

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Given the fully favorable decision on the tinnitus service 
connection claim contained herein, the Board finds that any 
defect in the notice or assistance provided to the Veteran in 
relation to that claim constitutes harmless error.  Turning to 
the hearing loss claim, if complete notice is not provided until 
after the initial adjudication, such a timing error can be cured 
by subsequent legally adequate VCAA notice, followed by 
readjudication of the claim, as in a Statement of the Case (SOC) 
or Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO which 
provides the claimant a meaningful opportunity to participate in 
the processing of the claim can prevent any such defect from 
being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 
(Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In May 2006, prior to the promulgation of the February 2007 
rating action, the RO sent the appellant a letter informing him 
of the types of evidence needed to substantiate his hearing loss 
service connection claim and its duty to assist him in 
substantiating his service connection claim under the VCAA.  The 
letter informed him that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
records from other Federal agencies, etc.  He was advised, under 
38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide 
or identify, and furnish authorization where necessary for the RO 
to obtain, any supportive evidence pertinent to his claim.  

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the February 2007 rating decision, the September 2007 
SOC, and the January 2010 SSOC explained the basis for the RO's 
actions and provided him with opportunities to submit more 
evidence.  All relevant evidence identified by the appellant 
relative to his hearing loss service connection claim has been 
obtained and associated with the claims file, and neither he nor 
his representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
hearing loss service connection claim, and to respond to VA 
notices.

In addition, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  A March 2006 letter from the RO contained the 
information required by Dingess. 

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  The United States Supreme 
Court has held that an error in VCAA notice should not be 
presumed prejudicial, and that the burden of showing harmful 
error rests with the party raising the issue, to be determined on 
a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  In this case, neither the Veteran nor his representative 
has alleged any prejudicial or harmful error in VCAA notice, and 
the Board finds, based the factors discussed above, that no 
prejudicial or harmful error in VCAA notice has been demonstrated 
in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, relevant service 
medical treatment records have been associated with the claims 
file.  Retired military and VA outpatient medical treatment 
records have also been associated with the claims file.  The 
appellant was afforded a VA audiometric examination in January 
2007.  

A medical opinion is adequate when it is based upon consideration 
of the appellant's prior medical history and examinations and 
also describes the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a fully 
informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
January 2007 examination was conducted by an audiologist.  The 
report reflects review of the appellant's service medical 
records.  The examination included reports of the symptoms for 
the claimed bilateral hearing loss and demonstrated objective 
evaluations.  The examiner was able to assess and record the 
condition of the appellant's auditory acuity as an audiometric 
examination was accomplished.

The Board finds that the January 2007 examination report is 
sufficiently detailed with recorded history, impact on employment 
and daily life, and clinical findings relating to the appellant's 
claimed hearing loss.  In addition, it is not shown that the 
examination was in any way incorrectly prepared or that the VA 
examiner failed to address the clinical significance of the 
appellant's claimed hearing loss condition.  Further, the VA 
examination report addressed the applicable rating criteria.  As 
a result, the Board finds that additional development by way of 
another examination would be redundant and unnecessary.  See 
38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, 
supra.  Therefore, the Board concludes that the appellant was 
afforded an adequate examination for his claimed bilateral 
hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  He did not provide any information to VA concerning 
available relevant treatment records that he wanted the RO to 
obtain for him that were not obtained.  He had previously been 
given more than one year in which to submit evidence after the RO 
gave him notification of his rights under the pertinent statute 
and regulations.

The Veteran was provided with notice as to the medical evidence 
needed to service connect hearing loss, as well as the assistance 
VA would provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

B  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Hearing loss claim

A determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  The resolution of this issue must be considered on the 
basis of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical records 
and all pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of the 
entire evidence of record.  38 C.F.R. § 3.303(a).  There must be 
medical evidence of a nexus relating an in-service event, 
disease, or injury, and a current disability.  Caluza v. Brown, 7 
Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during 
service, or within a reasonable time thereafter, must be 
identifiable as manifestations of a chronic disease or permanent 
effects of an injury.  Further, a present disability must exist 
at some point during the claim process, and it must be shown that 
the present disability is the same disease or injury, or the 
result of disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); 38 C.F.R. § 3.303(a); McClain v. Nicholson, 21 
Vet. App. 319 (2007).  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Certain 
chronic disabilities, such as diseases of the nervous system 
(e.g., sensorineural hearing loss), may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The determination of whether a veteran has a ratable hearing loss 
"disability" is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 500, 
1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; 
or the thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores utilizing 
recorded Maryland CNC word lists are less than 94 percent.  
38 C.F.R. § 3.385.  The Court has indicated that, "when 
audiometric test results at a veteran's separation from service 
do not meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The 
Court held that the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some degree of 
hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further 
held that 38 C.F.R. § 3.385 operates only to establish when a 
hearing loss can be service connected.  Hensley at 159.  It was 
also found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether the 
hearing loss was incurred in or aggravated by service.

Review of the appellant's service medical treatment records 
revealed no complaints, findings, treatment, or diagnosis of 
hearing loss during service.  It should be noted that the 
appellant entered the Air Force in June 1955, and that for 
service department testing dated prior to October 31, 1967, ASA 
units must be assumed and these need to be converted to ISO 
(ANSI) units.  The test results below have been appropriately 
converted.

The appellant did not undergo audiometric testing at the time of 
his entrance examination in June 1955.  The first audiometric 
examination of record is dated in October 1957.  The pure tone 
thresholds, in decibels and converted to ISO (ANSI) units, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
10
5
LEFT
15
10
10
10
5

The appellant also underwent audiometric testing in November 
1959.  The pure tone thresholds, in decibels and converted to ISO 
(ANSI) units, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
5
LEFT
5
0
0
0
0

The appellant subsequently underwent audiometric testing in May 
1965.  The pure tone thresholds, in decibels and converted to ISO 
(ANSI) units, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
5
LEFT
5
10
0
0
10

The appellant also underwent audiometric testing in December 
1966.  At that time, the Veteran denied hearing loss.  The pure 
tone thresholds, in decibels and converted to ISO (ANSI) units, 
were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
0
LEFT
10
15
10
10
5

Additional audiometric testing was accomplished in June 1969.  At 
that time, the Veteran denied hearing loss.  The pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
5
0
0
0
10

Audiometric testing was also accomplished in January 1971.  The 
pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
5
10
5
5
5

The Veteran presented for treatment in March 1973, with a two 
week history of ear aches "= loud noise."  Examination of the 
tympanic membrane was normal, and the record notes that an 
audiogram was normal.  The Veteran was assessed with otalgia of 
unknown etiology and advised that no organ problem was detected.    

The appellant underwent a service retirement examination in May 
1975.  At that time, the Veteran denied hearing loss.  
Audiometric testing was accomplished at this time.  The pure tone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
5
5
LEFT
10
10
5
5
5

The first post-service audiometric testing for the appellant is 
dated in October 2004, and was accomplished at the Evans Army 
Community Hospital.  The audiogram revealed sensorineural hearing 
loss.  There are notations of a tympanic perforation on the right 
with surgical repair.  The clinical assessment was mixed hearing 
loss on the right and sensorineural hearing loss on the left.  
The Board notes that, although the audiologist diagnosed 
bilateral hearing loss, no opinion as to the etiology or onset 
date of the hearing loss was included in the associated report.

The appellant underwent a VA audiometric examination in January 
2007; he complained of bilateral hearing loss and said that the 
onset of the hearing loss was more than ten years earlier.  The 
examiner reviewed the appellant's claims file and noted in-
service excessive noise exposure on the flight line.  
Occupational and recreational noise exposure post-service was 
said to be limited to hunting.  

Audiometric testing was accomplished at this time.  The pure tone 
thresholds, in decibels, were as follows:  







HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
50
65
LEFT
20
30
35
45
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  Each 
ear meets the standard found in 38 C.F.R. § 3.385 for a current 
hearing loss disability for VA purposes.

The examiner rendered a negative opinion as to the etiology of 
the appellant's current bilateral sensorineural hearing loss.  
The examiner noted that the appellant had normal hearing at the 
time of his discharge from service in 1975, and stated that it 
was not at least as likely that the appellant's hearing loss was 
due to his military service.

Review of the appellant's VA medical treatment records reveals 
that he was afforded an audiological consultation in December 
2009.  Audiometric testing was accomplished at this time.  The 
pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
55
65
LEFT
15
25
30
45
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  Each 
ear meets the standard found in 38 C.F.R. § 3.385 for a current 
hearing loss disability for VA purposes.

The appellant testified at his August 2010 Travel Board hearing 
that he felt that his hearing loss and tinnitus were related to 
his exposure to helicopters, explosions and mortar rounds during 
his year of service in Vietnam from 1967 to 1968.  He stated that 
he was often without hearing protection during that time and 
during his time in Okinawa where he worked near the flight line.  
The appellant also testified that he did not work in a noisy 
environment after service and that he was never given any hearing 
test after retirement until his recent testing.  

The appellant has submitted written statements indicating that 
his hearing loss started between November 1969 and May 1972, when 
he was working around KC 135 aircraft.  He reported that his 
hearing got progressively worse through the years after service.

As noted above, in order for service connection to be warranted 
for a claimed condition, there must be evidence of a present 
disability that is attributable to a disease or injury incurred 
during service.  Rabideau v. Derwinski, supra.  The Court has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where the record contains both positive and negative evidence 
including addressing whether a veteran's claimed condition is 
related to military service, it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion and 
reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Thus, the weight to be accorded the various items of 
evidence in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

The appellant's test results at separation in 1975, noted above, 
did not meet any of the requirements of 38 C.F.R. § 3.385.  
Therefore, the question that must be answered in this case is 
whether the hearing loss the appellant has now, which does meet 
the requirements of 38 C.F.R. § 3.385, is the result of the 
acoustic trauma he experienced while serving in the Air Force for 
twenty years.

The Board has considered the appellant's written statements and 
testimony submitted in support of his arguments that he has 
hearing loss as a result of his service.  To the extent that 
these statements represent evidence of continuity of 
symptomatology, without more, those statements are not competent 
evidence of a diagnosis of hearing loss, nor do they establish a 
nexus between a medical condition and his military service.  
Although lay evidence is acceptable to prove the occurrence of an 
injury during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not competent 
to prove a matter requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Hearing loss 
requires specialized training for a determination as to diagnosis 
and causation, and is therefore not susceptible of lay opinions 
on etiology.  Therefore, the Board cannot give decisive probative 
weight to the opinions of the Veteran or his representative about 
the origins of his hearing loss, because they are not qualified 
to offer such opinions.

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that he has bilateral sensorineural hearing loss that 
is related to his military service.  It is true that lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability subject 
to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  

However, as noted by the Court in Hensley, supra, hearing loss is 
measurable by objective testing.  Furthermore, such testing 
requires specialized equipment and training for a determination 
as to decibel levels at specific frequencies, as well as Maryland 
CNC testing, and is therefore not susceptible to lay opinions on 
the severity of hearing loss. 

While the appellant is competent to say that he experienced 
hearing problems in his ears while in service and presently, he 
does not have the expertise to state that he met the requirements 
of 38 C.F.R. § 3.385; audiometric testing would be required.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the 
Board cannot give decisive probative weight to the opinions of 
the appellant as to the severity of his claimed hearing loss, 
because he is not qualified to offer such opinions.

The Board notes that a grant of service connection for tinnitus 
does not extend to hearing loss because they are different, and 
the Court has recognized that tinnitus is a subjective condition 
which is not measurable by medical testing.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  Hearing loss is 
measurable by objective testing.  See Hensley, supra. 

Therefore, the Board finds that the preponderance of the evidence 
is against the appellant's claim of service connection for 
bilateral hearing loss.  As such, the evidence is insufficient to 
support a grant of service connection for hearing loss in either 
ear.  Because the preponderance of the evidence is against the 
bilateral hearing loss service connection claim, the benefit of 
the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.

2.  Tinnitus claim

As previously noted, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran underwent a VA audiology examination in January 2007; 
he reported that he had been experiencing tinnitus for more than 
10 years.  The examiner opined that it was not at least as likely 
as not that the appellant's tinnitus was related to his military 
service based on his late-onset of the condition.

The evidence of record includes written statements and testimony 
from the appellant that he had been exposed to acoustic trauma in 
service from his proximity to aircraft and helicopters and from 
explosions at close range when he was in Vietnam.  He stated that 
he did not always have hearing protection to use during service.  
The appellant has reported that his tinnitus had its onset in 
service between November 1969 and May 1972.  He further reported 
that he did not experience any loud noises in his post-military 
occupational pursuits.  

The appellant has repeatedly stated that he first experienced 
tinnitus in service and that the condition has continued to the 
present time.  A veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Ringing in the 
ears is the sort of condition that is observable by a lay person.  
See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that 
a layperson may comment on lay-observable symptoms).

The evidence of record does not include any etiologic opinion 
that relates the appellant's current tinnitus to service.  
However, the service medical records are not silent on the matter 
of tinnitus as a March 1973 treatment note indicates that the 
appellant complained of problems with his ears, including aches 
and loud noise in his ears.  Viewing the evidence in a light most 
favorable to the Veteran, the positive evidence of record 
consists of the fact that he currently suffers from tinnitus and 
has reported that it began when he was in service.  In addition, 
there is no evidence of record to contradict the appellant's 
statements regarding the onset date of his tinnitus.  

The Board concludes that evidence for and against the claim for 
service connection for tinnitus is at least in approximate 
balance.  In other words, the record presents a reasonable doubt 
that the Veteran's tinnitus had its onset during his active 
service and has continued to the present.  The Board will resolve 
that doubt in the Veteran's favor and grant service connection 
for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred and 
this case remanded to the AMC/RO for action as described below.

The appellant presented testimony at his August 2010 Travel Board 
hearing and stated that he had been treated for high blood 
pressure in 1966.  He said that he was put on medication for 
approximately three months and then taken off of the medication.  
The appellant further testified that he had been told he had 
hypertension not long after he retired from service and that he 
had been told he needed to be on medication for high blood 
pressure at that time.

Review of the appellant's service medical treatment records 
reveals that the appellant underwent a periodic examination in 
May 1965; his blood pressure was recorded as 130/85.  Thereafter, 
he was required to undergo a blood pressure check.  This yielded 
readings of 140/85; 130/88; and 130/90.  He was supposed to have 
follow-up treatment in the outpatient clinic.  A blood pressure 
check was accomplished on May 20, 1965; his reading was 140/85.  
A May 27, 1965 reading was 130/85.  In December 1966, the 
appellant underwent a remote station examination; he had a blood 
pressure reading of 126/84.  In January 1969, he had a blood 
pressure reading of 124/84.  The appellant underwent a periodic 
examination in January 1971; his blood pressure reading was 
130/82 at that time.  

The appellant retired from service in July 1975.  The earliest 
post-service medical evidence of record dates from 1994.  At that 
time the appellant was in receipt of treatment at Patterson Air 
Force Base.  In August 1994, a blood pressure reading of 146/90 
was recorded.  In September 1994, there was a reading of 152/96.

The appellant has not been afforded a VA medical examination as 
to this issue of entitlement to service connection for 
hypertension.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, there 
are four factors for consideration:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Here, the appellant has documented a current diagnosis of 
hypertension, and he had some high blood pressure readings in 
service.  Furthermore, there is lay evidence of record to 
indicate that the appellant was prescribed hypertension 
medication while he was in service and shortly after service and 
that his use of hypertension medication has continued to the 
present.  The appellant has presented written statements and 
testimony to that effect.  In light of the existence of credible 
evidence of continuity of symptoms capable of lay observation, 
and that the appellant may have had manifestations of the claimed 
hypertension in service or within one year of service, the Board 
finds that the duty to assist in this case requires that a 
medical opinion should be obtained on remand.

The medical opinion on remand must address the question of 
whether the symptoms noted during the appellant's service may or 
may not have been precursors to his current hypertension.  On 
remand, the AMC/RO should obtain medical opinion evidence on this 
point.  

These considerations require the gathering of military and 
medical records and further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the 
duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances of an 
individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
The Court has stated that the Board's task is to make findings 
based on evidence of record - not to supply missing facts.  Beaty 
v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before 
the Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its statutory 
duty to assist the appellant to develop the facts pertinent to 
the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements and the development of all potentially relevant 
evidence as to all issues on appeal, this case is REMANDED to the 
AMC/RO for the following:

1.  Assure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, the implementing 
regulations found at 38 C.F.R. § 3.159, and 
any other applicable legal precedent has 
been completed.

2.  Contact the appellant to obtain the 
names and addresses of all VA, retired 
military, private, or other government 
health care providers and treatment centers 
where he has been treated for any high 
blood pressure or hypertension since July 
1975.  After securing the necessary 
release(s), obtain any such records that 
have not been previously secured.  In 
particular, records dated between 1975 and 
1994 should be identified and obtained.

3.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts made.  
The appellant and his representative should 
be informed of the negative results and be 
given opportunity to secure the records.

4.  After the above development is 
completed, the AMC/RO should arrange for a 
comprehensive review of the appellant's 
claims file by an appropriate VA medical 
practitioner to determine the nature and 
likely etiology of the appellant's 
hypertension.  Specifically, the examiner 
is requested to state whether it is at 
least as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
Veteran's hypertension onset in service or 
is causally related to service.  A complete 
rationale must be provided for any opinion 
expressed, preferably with discussion of 
the elevated readings in service and the 
Veteran's history of being prescribed blood 
pressure medication temporarily during 
service.  

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the reviewer 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the reviewer concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the reviewer should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's hypertension.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).

5.  Upon receipt of any VA examination 
report, conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, refer the 
report to the VA reviewer for corrections or 
additions.

6.  After completing any additional 
notification and/or development action deemed 
warranted by the record, review the record, 
including any newly acquired evidence, and 
re-adjudicate the issue on appeal.  If the 
scheduling of any kind of medical 
examination, or the obtaining of a medical 
opinion from any type of specialist is 
necessary to adjudicate the hypertension 
service connection issue, especially in light 
of any newly received information, that 
development should be accomplished.  Ensure 
that all theories of service connection are 
considered.

7.  If the benefit sought on appeal remains 
denied, provide the appellant and his 
representative a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


